COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-12-00496-CV


Charles Zakarin                        §    From County Court at Law No. 1

                                       §    of Tarrant County (2012-002902-1)
v.
                                       §    March 7, 2013

World Wide Express                     §    Per Curiam




                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS


                                   PER CURIAM
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00496-CV


CHARLES ZAKARIN                                                     APPELLANT

                                       V.

WORLD WIDE                                                           APPELLEE
EXPRESS


                                   ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                   ------------

                       MEMORANDUM OPINION1
                                   ------------

      Appellant Charles Zakarin filed a notice of accelerated appeal of the trial

court’s December 10, 2012 order denying his special appearance. See Tex. Civ.

Prac. & Rem. Code Ann. § 51.014(a)(7) (West 2008 & Supp. 2012). Appellee

World Wide Express then filed in the trial court a motion to set aside the order

denying appellant’s special appearance, and appellant filed an emergency


      1
      See Tex. R. App. P. 47.4.

                                        2
motion for protection in this court, seeking to suspend all actions against him

during the pendency of his accelerated appeal in this court.          We granted

appellant’s motion to stay as to all proceedings except for appellee’s motion to

set aside the order denying his special appearance, noting that if the trial court

granted that order, this appeal would be moot.

       On February 1, 2013, the trial court granted appellee’s motion to set aside

the order denying appellant’s special appearance.         We then sent a letter

informing the parties that unless any party desiring to continue the appeal filed a

response by February 21, 2013, stating grounds for continuing the appeal, we

would dismiss the appeal as moot.

       Although appellant sent a response, it does not explain how this court can

continue to exercise jurisdiction without a final judgment or an appealable

interlocutory order.   Cf. Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(7);

Hernandez v. Ebrom, 289 S.W.3d 316, 319 (Tex. 2009) (“Appeals of some

interlocutory orders become moot because the orders have been rendered moot

by subsequent orders.”); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001) (“[T]he general rule, with a few mostly statutory exceptions, is that an

appeal may be taken only from a final judgment.”). We therefore dismiss this

appeal for want of jurisdiction and lift the stay. See Tex. R. App. P. 42.3(a),

43.2(f).




                                        3
                                        PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: March 7, 2013




                                4